Per Curiam.
This ease was submitted to a referee, who, it appears, found certain facts and his conclusions thereon, and reported the same in due time to the District Court. This report, however, is not in the record. What it contained, therefore, we have no means of knowing. • The exceptions thereto, upon which this appeal is mainly if not entirely based, are, therefore, not properly before us.
If we could, in this condition of the ease, consider the sufficiency of the evidence to warrant the judgment below, we are not preparedj after examining the same, to say that appellant has any cause to complain.
Affirmed.
Code, T., having been of counsel, took no part in the determination of this case.